Appellant is under conviction for transporting intoxicating liquor, his punishment being three years in the penitentiary.
The record contains neither statement of facts nor bills of exception. In such condition nothing is presented for review. However, we observe that the sentence fails to give appellant the benefit of the indeterminate feature under the provisions of Article 865a, C. C. P. *Page 653 
The sentence will be reformed to read that appellant shall be confined in the penitentiary not less than one year nor more than three years.
As so reformed the judgment is affirmed.
Judgment reformed and Affirmed.